COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Terri Porter Garcia v. The Travis Law Firm, P.C.

Appellate case number:    01–17–00203–CV

Trial court case number: 2017–04314

Trial court:              334th District Court of Harris County

       On November 10, 2017, appellant filed a motion to consolidate the above-referenced
appeal with the appeal in appellate cause number 01–17–00206–CV, styled Allison E. Martin v.
The Travis Law Firm, P.C., trial court cause number 2017–04271. The appellant in cause number
01–17–00206–CV, Allison E. Martin, joined in this motion. Appellee, the Travis Law Firm,
opposes consolidation. Because these are appeals in two different cases, from two different courts,
the motion to consolidate is denied.

        The parties in both appeals have filed their briefs, and the cases are ready for submission.
The above-referenced appeal had been set for submission on December 6, 2017, but we withdraw
the December 6, 2017 submission setting. For efficiency’s sake, both of the referenced appeals
will be set for submission on January 17, 2018 and the Court will hear oral argument on that date.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: November 28, 2017